DETAILED ACTION

Response to Arguments
Applicant’s arguments and amendments to claim(s) and drawing(s) filed 11/20/2021 have been fully considered and are persuasive. The objections stated in Quayle action of 09/23/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-8 contains allowable subject matter over the prior art of record. 

The following is an examiner’s statement of reasons for allowance (as also indicated in previous Ex Parte Quayle Action of 09/23/2021):  

The best prior art found to record is Kenichi Yasunaga – JPWO2015162680, which teaches a sample temperature adjustment device (fig.1) for an analysis device ([0002-0003]: autosampler corresponds to “an analysis device”), comprising: a temperature control space 2 for controlling a temperature of a sample 20 by containing the sample 20 inside; a heat insulating layer enclosing the temperature control space 2 so that the temperature control space 2 is thermally separated from outside air of the sample temperature adjustment device (fig.1; [0020]: sample temperature control device has a heat insulating housing 2 and inside is a closed space); a cooling part for cooling the temperature control space 2 ([0015, 0021]). However, Kenichi Yasunaga fails to disclose a heat transfer plate covering at least a part of outer surfaces of the heat insulating layer; and a heater that heats the heat transfer plate to prevent condensation on a surface of the heat transfer plate, in combination with the remaining limitations of a sample temperature adjustment device for an analysis device as claimed in independent claim 1. 

Another best prior art found to record is Inoue – US 20150355061, which teaches a sample temperature adjustment device (fig.1) for an analysis device ([0002, abstract]: autosampler corresponds to “an analysis device”), comprising: a temperature control space 11 for controlling a temperature of a sample by containing the sample inside ([0028]: sample contained in sample container 3, wherein sample container 3 is positioned inside chamber 11, wherein chamber 11 corresponds to “a temperature control space”); a cooling part 13 for cooling the temperature control space 11 ([0034]). However, Inoue fails to disclose a heat transfer plate covering at least a part of outer surfaces of the heat insulating layer; and a heater that heats the heat transfer plate to prevent condensation on a surface of the heat transfer plate, in combination with the remaining limitations of a sample temperature adjustment device for an analysis device as claimed in independent claim 1.

Hence the prior art of record fails to teach the invention as set forth in claims 1-8 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine and/or modify the elements of the prior art of record other than applicant's own reasoning.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861    

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861